  Case 10-35391-KLP                  Doc 6 Filed 08/06/10 Entered 08/07/10 00:42:10                                      Desc Imaged
                                         Certificate of Service Page 1 of 6
B9I (Official Form 9I) (Chapter 13 Case) (12/08)                                                                Case Number 10−35391−DOT
                                    UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Virginia
      Notice of Chapter 13 Bankruptcy Case, Meeting of Creditors, & Deadlines
             The debtor(s) listed below filed a chapter 13 bankruptcy case on August 3, 2010.

You may be a creditor of the debtor. This notice lists important deadlines. You may want to consult an attorney to protect your rights.
Electronically filed documents may be viewed on Court's web site, www.vaeb.uscourts.gov. Computer access available in Clerk's Office at
address shown below. NOTE: The staff of the bankruptcy clerk's office cannot give legal advice.

                                    See Reverse Side For Important Explanations
Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
Lillie P. Green
2700 Grantwood Road
Richmond, VA 23225
Case Number: 10−35391−DOT                                               Last four digits of Social−Security or Individual Taxpayer−ID(ITIN)
Office Code: 3                                                          No(s)./Complete EIN:
                                                                        xxx−xx−3202
Attorney for Debtor(s) (name and address):                              Bankruptcy Trustee (name and address):
Keith A. Pagano                                                         Carl M. Bates
Pagano & Associates, P.C.                                               P. O. Box 1819
3991 E. Williamsburg Road                                               Richmond, VA 23218
Suite 100                                                               Telephone number: (804) 237−6800
Sandston, VA 23150
Telephone number: 804−328−6988

                                                       Meeting of Creditors
Date: September 16, 2010                                          Time: 12:00 PM
Location: Office of the U.S. Trustee, 701 East Broad Street − Suite 4300, Richmond, VA 23219−1885

                                                               Deadlines:
                            Papers must be received by the bankruptcy clerk's office by the following deadlines:

                                                  Deadline to File a Proof of Claim
 For all creditors (except a governmental unit): December 15, 2010                   For a governmental unit: January 31, 2011
                  Deadline to File a Complaint to Determine Dischargeability of Certain Debts: November 15, 2010
                                                 Deadline to Object to Exemptions:
 Thirty (30) days after the conclusion of the meeting of creditors or within thirty (30) days after any amendment to the list or supplemental
                                                    schedules is filed, whichever is later.
                              Filing of Chapter 13 Plan and Related Motions and Hearing on Confirmation
  Local Rule 3015−2 requires attorney for debtor(s) or pro se debtor(s) to serve the Chapter 13 Plan and Related Motions on creditors and
   interested parties. Objections must be filed not later than 7 days prior to the date set for the confirmation hearing. If no objections are
  timely filed, there will be no confirmation hearing. Timely filed objections will be heard at the confirmation hearing scheduled to be
                                                                      held:
Date: October 20, 2010                                                   Time: 11:00 AM
Location: Chief Judge Tice − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100, Richmond, VA 23219

                                       Creditors May Not Take Certain Actions:
In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against the debtor, the debtor's
property, and certain codebtors. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although the debtor can
request the court to extend or impose a stay. If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you
may be penalized. Consult a lawyer to determine your rights in this case.
                                                      Creditor with a Foreign Address:
A creditor to whom this notice is sent at a foreign address should read the information under "Claims" on the reverse side.
Address of the Bankruptcy Clerk's Office:                               For the Court:
701 East Broad Street                                                   Clerk of the Bankruptcy Court:
Richmond, VA 23219                                                      William C. Redden
VCIS 24−hours case information:                                         Date: August 4, 2010
Toll Free 1−800−326−5879
  Case 10-35391-KLP                  Doc 6 Filed 08/06/10 Entered 08/07/10 00:42:10                                        Desc Imaged
                                         Certificate of Service Page 2 of 6
                                                         EXPLANATIONS                                             B9I (Official Form 9I) (12/07)

Filing of Chapter 13    A bankruptcy case under Chapter 13 of the Bankruptcy Code (title 11, United States Code) has been filed in this
Bankruptcy Case         court by the debtor(s) listed on the front side, and an order for relief has been entered. Chapter 13 allows an
                        individual with regular income and debts below a specified amount to adjust debts pursuant to a plan. A plan is not
                        effective unless confirmed by the bankruptcy court. You may object to confirmation of the plan and appear at the
                        confirmation hearing. A copy or summary of the plan, if not enclosed, will be sent to you later, and if the
                        confirmation hearing is not indicated on the front of this notice, you will be sent notice of the confirmation hearing.
                        The debtor will remain in possession of the debtor's property and may continue to operate the debtor's business, if
                        any, unless the court orders otherwise.

  Legal Advice           The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in
                         this case.

Creditors Generally  Prohibited collection actions against the debtor and certain codebtors are listed in Bankruptcy Code §§ 362 and §§
May Not Take Certain 1301. Common examples of prohibited actions include contacting the debtor by telephone, mail or otherwise to
Actions              demand repayment; taking actions to collect money or obtain property from the debtor; repossessing the debtor's
                     property; starting or continuing lawsuits or foreclosures; and garnishing or deducting from the debtor's wages. Under
                     certain circumstances, the stay may be limited to 30 days or not exist at all, although the debtor can request the court
                     to extend or impose a stay.
Meeting of Creditors    A meeting of creditors is scheduled for the date, time and location listed on the front side. The debtor (both spouses
                        in a joint case) must be present at the meeting to be questioned under oath by the trustee and by creditors. Creditors
                        are welcome to attend, but are not required to do so. The meeting may be continued and concluded at a later date
                        without further notice.
Claims                  A Proof of Claim is a signed statement describing a creditor's claim. If a Proof of Claim form is not included with
                        this notice, you can obtain one at any bankruptcy clerk's office. A secured creditor retains rights in its collateral
                        regardless of whether that creditor files a Proof of Claim. If you do not file a Proof of Claim by the "Deadline to file
                        a Proof of Claim" listed on the front side, you might not be paid any money on your claim from other assets in the
                        bankruptcy case. To be paid you must file a Proof of Claim even if your claim is listed in the schedules filed by the
                        debtor. Filing a Proof of Claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a
                        lawyer can explain. For example, a secured creditor who files a Proof of Claim may surrender important
                        nonmonetary rights, including the right to a jury trial. Filing Deadline for a Creditor with a Foreign Address: The
                        deadlines for filing claims set forth on the front of this notice apply to all creditors. If this notice has been mailed to
                        a creditor at a foreign address, the creditor may file a motion requesting the court to extend the deadline. Any
                        attachment must be on 8 1/2" by 11" paper. To receive an acknowledgment that your proof of claim has been
                        receive, you must provide an additional copy and postage paid, self−addressed envelope.
Discharge of Debts      The debtor is seeking a discharge of most debts, which may include your debt. A discharge means that you may
                        never try to collect the debt from the debtor. If you believe that a debt owed to you is not dischargeable under
                        Bankruptcy Code §§ 523 (a)(2) or (4), you must start a lawsuit by filing a complaint in the bankruptcy clerk's office
                        by the "Deadline to File a Complaint to Determine Dischargeability of Certain Debts" listed on the front side. The
                        bankruptcy clerk's office must receive the complaint and any required filing fee by that deadline.
Exempt Property         The debtor is permitted by law to keep certain property as exempt. Exempt property will not be sold and distributed
                        to creditors, even if the debtor's case is converted to chapter 7. The debtor must file a list of all property claimed as
                        exempt. You may inspect that list at the bankruptcy clerk's office. If you believe that an exemption claimed by the
                        debtor is not authorized by law, you may file an objection to that exemption. The bankruptcy clerk's office must
                        receive the objection by the "Deadline to Object to Exemptions" listed on the front side.
Creditor with a         Consult a lawyer familiar with United States bankruptcy law if you have any questions regarding your rights in this
Foreign Address         case.
Bankruptcy Clerk's      Any document that you file in this bankruptcy case should be filed either electronically, or with the Clerk's Office in
Office                  Richmond. You may view electronically filed documents, including list of debtor's property and debts and list of
                        property claimed exempt, on Clerk's web site, www.vaeb.uscourts.gov, or at Clerk's office in Richmond. See address
                        on front side of this notice.
                        −− Refer to Other Side for Important Deadlines and Notices −−
LOCAL RULE DISMISSAL WARNING:Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
meeting of creditors. (Local Bankruptcy Rules 1007−1, and 2003−1.)

PAYMENT OF FEES FOR RICHMOND CASE AND ADVERSARY FILINGS AND MISCELLANEOUS REQUESTS:

Richmond Division: Exact Change Only accepted as of February 4, 2008, for payment of fees and services. Payment may be made by
non−debtor's check, money order, cashier's check or a 'not to exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized
non−debtor's credit card.


Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine. For more
information, go to http://vaeb.uscourts.gov/ebn/index.htm or call, toll free: 877−837−3424. Case/docket information available on Internet @
www.vaeb.uscourts.gov
        Case 10-35391-KLP                          Doc 6 Filed 08/06/10 Entered 08/07/10 00:42:10                                                   Desc Imaged
                                                       Certificate of Service Page 3 of 6
                                                                ANY ATTACHMENTS MUST BE 8 1/2 BY 11"
B10 (Official Form 10) (04/10)

UNITED STATES BANKRUPTCY COURT Eastern District of Virginia                                                                                    PROOF OF CLAIM

Name of Debtor: Lillie P. Green                                                                                              Case Number:       10-35391


       NOTE: This form should not be used to make a claim for an administrative expense arising after the commencement of the case. A request for payment of an
                                                  administrative expense may be filed pursuant to 11 U.S.C. § 503.
Name of Creditor (the person or other entity to whom the debtor owes money or property):                                        Check this box to indicate that this claim
                                                                                                                                amends a previously filed claim.
Name and address where notices should be sent:
                                                                                                                             Court Claim Number:______________
                                                                                                                             (If known)




Telephone number:                                                                                                            Filed on:_____________________
Name and address where payment should be sent (if different from above):                                                        Check this box if you are aware that anyone
                                                                                                                                else has filed a proof of claim relating to your
                                                                                                                                claim. Attach copy of statement giving
                                                                                                                                particulars.

                                                                                                                                Check this box if you are the debtor or trustee
Telephone number:                                                                                                               in this case.
1. Amount of Claim as of Date Case Filed:                 $_______________________________                                   5. Amount of Claim Entitled to Priority under
                                                                                                                                11 U.S.C. §507(a). If any portion of your
If all or part of your claim is secured, complete item 4 below; however, if all of your claim is unsecured, do not              claim falls in one of the following categories,
complete item 4.                                                                                                                check the box and state the amount.

If all or part of your claim is entitled to priority, complete item 5.
                                                                                                                             Specify the priority of the claim.
  Check this box if claim includes interest or other charges in addition to the principal amount of claim. Attach
   itemized statement of interest or charges.                                                                                   Domestic support obligations under 11
                                                                                                                                U.S.C. §507(a)(1)(A) or (a)(1)(B).
2. Basis for Claim: _____________________________
   (See instruction #2 on reverse side.)                                                                                        Wages, salaries, or commissions (up to
3. Last four digits of any number by which creditor identifies debtor: ______________________                                   $11,725*) earned within 180 days before
                                                                                                                                filing of the bankruptcy petition or cessation
     3a. Debtor may have scheduled account as: ____________________                                                             of the debtor’s business, whichever is earlier
          (See instruction #3a on reverse side.)                                                                                - 11 U.S.C. §507 (a)(4).
4. Secured Claim (See instruction #4 on reverse side.)                                                                          Contributions to an employee benefit plan - 11
   Check the appropriate box if your claim is secured by a lien on property or a right of setoff and provide the                U.S.C. §507 (a)(5).
   requested information.
                                                                                                                                Up to $2,600* of deposits toward purchase,
  Nature of property or right of setoff:        Real Estate          Motor Vehicle        Other                                 lease, or rental of property or services for
  Describe:                                                                                                                     personal, family, or household use - 11 U.S.C.
                                                                                                                                §507 (a)(7).
  Value of Property: $________________ Annual Interest Rate___%
                                                                                                                                Taxes or penalties owed to governmental units
  Amount of arrearage and other charges as of time case filed included in secured claim,                                        - 11 U.S.C. §507 (a)(8).
  if any: $__________________ Basis for perfection: ____________________                                                        Other - Specify applicable paragraph of 11
                                                                                                                                U.S.C. §507 (a)(__).
  Amount of Secured Claim: $__________________ Amount Unsecured: $__________________

6. Credits: The amount of all payments on this claim has been credited for the purpose of making this proof of claim.
                                                                                                                                        Amount entitled to priority:
7. Documents: Attach redacted copies of any documents that support the claim, such as promissory notes, purchase
orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and security agreements.                          $_______________
You may also attach a summary. Attach redacted copies of documents providing evidence of perfection of a security
interest. You may also attach a summary. (See instruction 7 and definition of "redacted" on reverse side.)

DO NOT SEND ORIGINAL DOCUMENTS. ATTACHED DOCUMENTS MAY BE DESTROYED AFTER                                                    *Amounts are subject to adjustment on 4/1/13
SCANNING.                                                                                                                    and every 3 years thereafter with respect to
                                                                                                                             cases commenced on or after the date of
If the documents are not available, please explain:                                                                          adjustment.

                      Signature: The person filing this claim must sign it. Sign and print name and title, if any, of the creditor or other       FOR COURT USE ONLY
Date:                 person authorized to file this claim and state address and telephone number if different from the notice address
                      above. Attach copy of power of attorney, if any.

                  Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.
       Case 10-35391-KLP                          Doc 6 Filed 08/06/10 Entered 08/07/10 00:42:10                                                      Desc Imaged
                                                      Certificate of Service Page 4 of 6

B10 (Official Form 10) (04/10) - Cont.
                                                       INSTRUCTIONS FOR PROOF OF CLAIM FORM
 The instructions and definitions below are general explanations of the law. In certain circumstances, such as bankruptcy cases not filed voluntarily by the debtor, there
                                                                     may be exceptions to these general rules.
                                                                 Items to be completed in Proof of Claim form
Court, Name of Debtor, and Case Number:                                                  4. Secured Claim:
Fill in the federal judicial district where the bankruptcy case was filed (for              Check the appropriate box and provide the requested information if the claim is
example, Central District of California), the bankruptcy debtor’s name, and the             fully or partially secured. Skip this section if the claim is entirely unsecured. (See
bankruptcy case number. If the creditor received a notice of the case from the              DEFINITIONS, below.) State the type and the value of property that secures the
bankruptcy court, all of this information is located at the top of the notice.              claim, attach copies of lien documentation, and state annual interest rate and the
                                                                                            amount past due on the claim as of the date of the bankruptcy filing.
Creditor’s Name and Address:
Fill in the name of the person or entity asserting a claim and the name and              5. Amount of Claim Entitled to Priority Under 11 U.S.C. §507(a):
address of the person who should receive notices issued during the bankruptcy               If any portion of your claim falls in one or more of the listed categories, check the
case. A separate space is provided for the payment address if it differs from the           appropriate box(es) and state the amount entitled to priority. (See DEFINITIONS,
notice address. The creditor has a continuing obligation to keep the court                  below.) A claim may be partly priority and partly non-priority. For example, in
informed of its current address. See Federal Rule of Bankruptcy Procedure                   some of the categories, the law limits the amount entitled to priority.
(FRBP) 2002(g).
                                                                                         6. Credits:
1. Amount of Claim as of Date Case Filed:                                                   An authorized signature on this proof of claim serves as an acknowledgment that
   State the total amount owed to the creditor on the date of the Bankruptcy                when calculating the amount of the claim, the creditor gave the debtor credit for
   filing. Follow the instructions concerning whether to complete items 4 and 5.            any payments received toward the debt.
   Check the box if interest or other charges are included in the claim.
                                                                                         7. Documents:
2. Basis for Claim:                                                                         Attach to this proof of claim form redacted copies documenting the existence of
   State the type of debt or how it was incurred. Examples include goods sold,              the debt and of any lien securing the debt. You may also attach a summary. You
   money loaned, services performed, personal injury/wrongful death, car loan,              must also attach copies of documents that evidence perfection of any security
   mortgage note, and credit card. If the claim is based on the delivery of health          interest. You may also attach a summary. FRBP 3001(c) and (d). If the claim is
   care goods or services, limit the disclosure of the goods or services so as to           based on the delivery of health care goods or services, see instruction 2. Do not
   avoid embarrassment or the disclosure of confidential health care information.           send original documents, as attachments may be destroyed after scanning.
   You may be required to provide additional disclosure if the trustee or another
   party in interest files an objection to your claim.                                      Date and Signature:
                                                                                            The person filing this proof of claim must sign and date it. FRBP 9011. If the
3. Last Four Digits of Any Number by Which Creditor Identifies Debtor:                      claim is filed electronically, FRBP 5005(a)(2), authorizes courts to establish local
   State only the last four digits of the debtor’s account or other number used by          rules specifying what constitutes a signature. Print the name and title, if any, of the
   the creditor to identify the debtor.                                                     creditor or other person authorized to file this claim. State the filer’s address and
                                                                                            telephone number if it differs from the address given on the top of the form for
   3a. Debtor May Have Scheduled Account As:                                                purposes of receiving notices. Attach a complete copy of any power of attorney.
   Use this space to report a change in the creditor’s name, a transferred claim, or        Criminal penalties apply for making a false statement on a proof of claim.
   any other information that clarifies a difference between this proof of claim
   and the claim as scheduled by the debtor.
                                      __________DEFINITIONS__________                                                                ______INFORMATION______

Debtor                                                     A lien may be voluntarily granted by a debtor or may        Acknowledgment of Filing of Claim
A debtor is the person, corporation, or other entity       be obtained through a court proceeding. In some             To receive acknowledgment of your filing, you may
that has filed a bankruptcy case.                          states, a court judgment is a lien. A claim also may        either enclose a stamped self-addressed envelope and a
                                                           be secured if the creditor owes the debtor money            copy of this proof of claim or you may access the court’s
Creditor                                                   (has a right to setoff).                                                     __________________________
                                                                                                                       PACER system (www.pacer.psc.uscourts.gov) for a
A creditor is a person, corporation, or other entity                                                                   small fee to view your filed proof of claim.
owed a debt by the debtor that arose on or before the      Unsecured Claim
date of the bankruptcy filing. See 11 U.S.C. §101          An unsecured claim is one that does not meet the            Offers to Purchase a Claim
(10).                                                      requirements of a secured claim. A claim may be             Certain entities are in the business of purchasing claims
                                                           partly unsecured if the amount of the claim exceeds         for an amount less than the face value of the claims. One
Claim                                                      the value of the property on which the creditor has a       or more of these entities may contact the creditor and
A claim is the creditor’s right to receive payment on      lien.                                                       offer to purchase the claim. Some of the written
a debt owed by the debtor that arose on the date of                                                                    communications from these entities may easily be
the bankruptcy filing. See 11 U.S.C. §101 (5). A           Claim Entitled to Priority Under 11 U.S.C.                  confused with official court documentation or
claim may be secured or unsecured.                         §507(a) Priority claims are certain categories of           communications from the debtor. These entities do not
                                                           unsecured claims that are paid from the available           represent the bankruptcy court or the debtor. The
Proof of Claim                                             money or property in a bankruptcy case before other         creditor has no obligation to sell its claim. However, if
A proof of claim is a form used by the creditor to         unsecured claims.                                           the creditor decides to sell its claim, any transfer of such
indicate the amount of the debt owed by the debtor                                                                     claim is subject to FRBP 3001(e), any applicable
on the date of the bankruptcy filing. The creditor         Redacted                                                    provisions of the Bankruptcy Code (11 U.S.C. § 101 et
must file the form with the clerk of the same              A document has been redacted when the person                seq.), and any applicable orders of the bankruptcy court.
bankruptcy court in which the bankruptcy case was          filing it has masked, edited out, or otherwise deleted,
filed.                                                     certain information. A creditor should redact and use
                                                           only the last four digits of any social-security,
Secured Claim Under 11 U.S.C. §506(a)                      individual’s tax-identi fication, or financial-account
A secured claim is one backed by a lien on property        number, all but the initials of a minor’s name and
of the debtor. The claim is secured so long as the         only the year of any person’s date of birth.
creditor has the right to be paid from the property
prior to other creditors. The amount of the secured        Evidence of Perfection
claim cannot exceed the value of the property. Any         Evidence of perfection may include a mortgage, lien,
amount owed to the creditor in excess of the value of      certificate of title, financing statement, or other
the property is an unsecured claim. Examples of            document showing that the lien has been filed or
liens on property include a mortgage on real estate        recorded.
or a security interest in a car.
        Case 10-35391-KLP       Doc 6 Filed 08/06/10 Entered 08/07/10 00:42:10                 Desc Imaged
                                    Certificate of Service Page 5 of 6
                         CERTIFICATE OF NOTICE
District/off: 0422-7           User: mitchella              Page 1 of 2                   Date Rcvd: Aug 04, 2010
Case: 10-35391                 Form ID: B9I                 Total Noticed: 42

The following entities were noticed by first class mail on Aug 06, 2010.
db           +Lillie P. Green,    2700 Grantwood Road,    Richmond, VA 23225-1534
aty          +Keith A. Pagano,    Pagano & Associates, P.C.,     3991 E. Williamsburg Road,    Suite 100,
               Sandston, VA 23150-4716
tr           +Carl M. Bates,    P. O. Box 1819,    Richmond, VA 23218-1819
9864354      +Allied Interstate,    3000 Corporate Exchange Drive,     5th Floor,    Columbus, OH 43231-7723
9864355      +Bon Secours,    Richmond Health System,    PO Box 28538,     Richmond, VA 23228-8538
9864357       Capital One,    Attn.: Fran Steinberger,    PO Box 85168,     Richmond, VA 23286-8114
9864359      +Charlottesville Bureau Credit,     Attn: Bankruptcy Dept,     P.O. Box 6220,
               Charlottesville, VA 22906-6220
9864360       Citi Mastercard,    P.O. Box 6500,    Dallas, TX 75265-0000
9864362      +CitiMortgage, Inc.,    Attn.: Loss Mitigation MS #420,      P.O. Box 9438,
               Gaithersburg, MD 20898-9438
9864363      +Comcast,   5401 Staples Mill Road,     Richmond, VA 23228-5443
9864364      +Commonwealth Lab Consultants,     P.O. Box 36559,    Richmond, VA 23235-8011
9864365      +Eastern Account Systems,    75 Glen Road,    Suite 110,     Sandy Hook, CT 06482-1175
9864366       Enhanced Recovery Corporation,     8014 Bayberry Road,     Jacksonville, FL 32256-7412
9864367       First Point Collections,    225 Commerce Place,     P.O. Box 26140,    Greensboro, NC 27402-6140
9864368      +Frances Pitchford,    2710 Grantwood Road,    Richmond, VA 23225-1534
9864369       Henrico County GDC,    P.O. Box 90775,    4301 E. Parham Road,     Richmond, VA 23273-0775
9864370      +Horizon Financial Mgt,    8585 S. Broadway,     Suite 880,    Merrillville, IN 46410-5661
9864371      +Integon Casualty Ins Co,    PO Box 3199,    Winston Salem, NC 27102-3199
9864373      +Joann Green,    1427 Lakeview Avenue,    Richmond, VA 23220-6017
9864376      +Mercantile Adjustment Bureau,     P.O. Box 9016,    Williamsville, NY 14231-9016
9864377      +NCO Financial Systems,    507 Prudential Road,     Horsham, PA 19044-2368
9864378      +Northland Group Inc.,    PO Box 390905,    Edina, MN 55439-0905
9864379      +Office of The U.S. Trustee,     701 E. Broad Street, Room 4304,     Richmond, VA 23219-1849
9864380      +Pagano & Associates, P.C.,    3991 E. Williamsburg Road,      Suite 100,   Sandston, VA 23150-4716
9864381      +Receivable Managment Corp,    23800 West 10 Mile Road,      Suite 150,   Southfield, MI 48033-3123
9864382      +St. Francis Hospital,    P.O. Box 28530,    Richmond, VA 23228
9864383      +SunTrust,    Bankruptcy Division,    P.O. Box 85092,    Richmond, VA 23285-5092
9864384      +The Hartford,    P.O. Box 5025,    Hartford, CT 06102-5025
9864385      +The Hartford AARP,    P.O. Box 14219,    Lexington, KY 40512-4219
9864386      +Unique National Collections,     119 E Maple Street,    Jeffersonville, IN 47130-3439
9864388      +Verizon Virginia Inc,    500 Technology Dr,     Weldon Spring, MO 63304-2225
9864389       Virginia Department of Taxatio,     P.O. Box 1880,    Richmond, VA 23218-1880
9864390      +Virginia Dept. of Taxation,     P.O. Box 27407,    Richmond, VA 23261-7407
9864391      +Wittstadt Title & Escrow,    9324 West Street,     Suite 201,    Manassas, VA 20110-5198
The following entities were noticed by electronic transmission on Aug 05, 2010.
9864353      +EDI: AFNIRECOVERY.COM Aug 04 2010 21:38:00       Afni, Inc.,   Attn: DP Recovery Support,
               P.O. Box 3427,   Bloomington, IL 61702-3427
9864356      +E-mail/Text: jraichel@cms-collect.com                            Capital Management Services,
               726 Exchange St, Ste 700,   Buffalo, NY 14210-1464
9864358      +EDI: AIS.COM Aug 04 2010 21:38:00      Capital One, N.A.,    C/O American Infosource,
               P.O. Box 54529,   Oklahoma City, OK 73154-1529
9864361      +EDI: CITICORP.COM Aug 04 2010 21:38:00      Citi Platinum Select Card,    P.O. Box 6500,
               Sioux Falls, SD 57117-6500
9864372       EDI: IRS.COM Aug 04 2010 21:38:00      Internal Revenue Service,    400 N. 8th Street, Box 76,
               Insolvency Units - Stop Rm 898,    Richmond, VA 23219-0000
9864374      +EDI: RESURGENT.COM Aug 04 2010 21:38:00      LVNV Funding LLC,    P.O. Box 740281,
               Houston, TX 77274-0281
9864375      +EDI: TSYS2.COM Aug 04 2010 21:38:00      Macys,    Macy’s Bankruptcy,   P.O. Box 8053,
               Mason, OH 45040-8053
9864387      +EDI: AFNIVERIZON.COM Aug 04 2010 21:38:00       Verizon - Receivables Managem,
               1135 E. Chocolate Avenue,   Hershey, PA 17033-1292
                                                                                              TOTAL: 8
           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0
Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
        Case 10-35391-KLP               Doc 6 Filed 08/06/10 Entered 08/07/10 00:42:10                               Desc Imaged
                                            Certificate of Service Page 6 of 6


 District/off: 0422-7                  User: mitchella                    Page 2 of 2                          Date Rcvd: Aug 04, 2010
 Case: 10-35391                        Form ID: B9I                       Total Noticed: 42

               ***** BYPASSED RECIPIENTS (continued) *****




I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.

Meeting of Creditor Notices only (Official Form 9): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social Security
Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required by the
bankruptcy rules and the Judiciary’s privacy policies.




Date: Aug 06, 2010                                       Signature:
